Exhibit 10.17

 

 

 

DNDi

image1.jpeg [ettx20181231ex10170ed67001.jpg]

Drugs for Neglected Diseases initiative

 

 

 

ENTASIS THERAPEUTICS LIMITED

1 Ashely Road, 3rd Floor

Altrincham, Chestshire  WA14 2DT

11 January 2019

Purpose: Novation of contract

Dear Manos Perros,

We refer to the contract between ENTASIS THERAPEUTICS LIMITED ("ENTASIS") and
the Drugs for Neglected Diseases initiative ("DNDi") for a collaboration
agreement relating to the development, manufacture and commercialization of
zoliflodacin, dated 4 July 2017 ("Contract").

The GARDP Foundation, a Swiss charitable foundation having its principal office
at 15 Chemin Louis-Dunant, 1202 Geneva, Switzerland (the "GARDP Foundation") has
now been established and operationalised. In accordance with section 16.4 of the
Contract, DNDi now wishes to transfer its rights, obligations and liabilities
under the Contract to the GARDP Foundation under the terms set out below.

With effect from January 2019 ("Effective Date"):

·



DNDi transfers all its rights and obligations under the Contract to the GARDP
Foundation.

·



The GARDP Foundation will perform the Contract and be bound by its terms in
every way as if it were the original party to it in place of DNDi.

·



ENTASIS will perform the Contract and be bound by its terms in every way as if
the GARDP Foundation were the original party to it in place of DNDi.

In addition, also with effect from the Effective Date:

·



Each of ENTASIS and DNDi releases and discharges the other from all claims and
demands under or in connection with the Contract, whether arising before, on, or
after the Effective Date, and in each case whether known or unknown to the
releasing party.

·



Each of ENTASIS and the GARDP Foundation will have the right to enforce the
Contract and pursue any claims and demands under it against each other with
respect to matters arising before, on or after the Effective Date, as if GARDP
were the original party to the Contract instead of DNDi.

·



The GARDP Foundation agrees to indemnify DNDi against any losses, damages or
costs suffered or incurred by DNDi under or in connection with the Contract
after the Effective Date. This indemnity shall apply even if DNDi has been
negligent.





1

--------------------------------------------------------------------------------

 



The Contract will in all other respects continue on its existing terms.

From the Effective Date, each of ENTASIS and the GARDP Foundation should deal
solely with each other in respect of the Contract; all invoices and
correspondence relating to the Contract should be sent to the GARDP Foundation
at the address set out below, marked for the attention of Jean-Pierre PACCAUD,
BD Director.

If you have any questions concerning the transfer, please contact GARDP Legal
Department at [***] or Fiona Ross, Senior Legal Counsel for DNDi on [***] or at
[***].

This letter and any dispute or claim (including non-contractual disputes or
claims) arising out of or in connection with it or its subject matter or
formation shall be governed by and construed in accordance with the law of
England and Wales.

Please sign each of the three (3) originals of this letter to acknowledge your
agreement to the novation of the Contract with effect from the Effective Date on
the terms set out above, and return two (2) originals to the attention of GARDP
FOUNDATION, Legal Department, at the following address: 15 Chemin Louis Dunant,
1202 GENEVA, SWITZERLAND.

Yours faithfully

/s/  Bernard Pecoul

 

 

 

Name: BERNARD PECOUL

 

 

 

Title: EXECUTIVE  DIRECTOR

 

 

for and on behalf of the GARDP Foundation

 

Signed

/s/  Dr. Manica Balasegaram

 

 

 

 

Name: Dr.MANICA BALASEGARAM

 

 

 

Title: EXECUTIVE DIRECTOR

 

 

 

for and on behalf of ENTASIS

 

 

Signed

/s/  Manos Perros

 

 

 

 

Name :MANOS PERROS

 

 

 

Title: CHIEF EXECUTIVE OFFICER

 

 

2

--------------------------------------------------------------------------------